--------------------------------------------------------------------------------

Exhibit 10.1
 
PERSONAL AND CONFIDENTIAL
 


SEPARATION  AGREEMENT AND GENERAL RELEASE
 


This Separation Agreement and General Release (this "Agreement"), dated as of
February 4, 2011, is entered into by and between Anthony S. Piszel ("Executive")
and CoreLogic, Inc. (the "Company"; the Company and Executive, each a "Party"
and, collectively, the "Parties"), and is intended by the Parties to conclude
any and all issues arising out of or regarding Executive's employment with the
Company and any of its affiliates.
 


WHEREAS, Executive and the Company are parties to a stock option award agreement
governing stock options granted to Executive on June 2, 2010 (the "Options"), a
restricted stock unit award agreement governing "Bonus Restricted Stock Units"
("Bonus RSUs") granted to Executive on March 3, 2010,  and restricted stock unit
award agreements governing "Other Restricted Stock Units" (which are also known
as "LTI Restricted Stock Units" or "LTI RSUs" and are referred to herein as
"Other RSUs") granted to Executive on March 4, 2009 and March 3, 2010
(collectively all such agreements the "Equity Award Agreements").
 
WHEREAS, Executive and the Company are parties to a Confidential Information and
Inventions Agreement (the "Confidentiality Agreement").
 
WHEREAS, the Parties now mutually desire to terminate their employment
relationship on the terms set forth herein.


NOW,  THEREFORE,  in  consideration  of  the  mutual  covenants  and  agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:
 
1.
Termination of Employment.

 
 
1.1.
The Company and Executive agree that Executive's position as Chief Financial
Officer of the Company, as well as any other positions Executive may hold as an
officer of the Company and its subsidiaries and affiliates, shall terminate
effective immediately as of the date hereof, but that Executive shall continue
to serve as a full-time non-executive employee of the Company from the date
hereof through June 1, 2011 (the "Separation Date"). During the period between
the date hereof and the Separation Date, Executive shall cooperate with and
assist the Company in the smooth transition of his duties and responsibilities
to his successor and will render such services as the Company's Chief Executive
Officer may reasonably request during normal business hours. On the Separation
Date, Executive's service as an employee of the Company and its subsidiaries and
affiliates will terminate. Executive shall continue to receive his current base
salary through the Separation Date; provided, however, that Executive shall not
be entitled to any additional equity-based incentive compensation awards from
the Company from and after the date hereof. Executive's final paycheck,
including any accrued vacation pay to which Executive is entitled, (less legally
required withholdings and deductions) shall be paid to Executive on the
Separation Date. The Company acknowledges and agrees that for all purposes,
including for purposes of the Equity Award Agreements, Executive's employment
has been terminated without "Cause."


 
 

--------------------------------------------------------------------------------

 
 
PERSONAL AND CONFIDENTIAL


Page 2


 
1.2.
Executive's Company-provided group health insurance will end on June 30, 2011.
If Executive desires continued health coverage under COBRA after June 30, 2011,
Executive will be responsible for the premiums for such coverage. Information
regarding COBRA coverage will be sent to Executive by the Company's benefits
administrator around the time of the Separation Date.

 
 
1.3.
Executive shall  be reimbursed for all properly incurred business expenses in
accordance with Company policy; provided that Executive shall submit appropriate
documentation for such expenses in accordance with Company policy within ten
(10) business days following the Separation Date.

 
 
1.4.
Executive is entitled to Executive's final paycheck, COBRA rights, and expense
reimbursement, regardless of whether Executive chooses to sign this Agreement.

 
2.
Separation Package.

 
 
2.1.
If Executive signs, returns and complies with this Agreement and this Agreement
becomes effective in accordance with Section 13 hereof, the Company will pay
Executive separation pay in the amount of $1,008,000, less legally required
withholdings and deductions (the "Separation Pay").  The Separation Pay will be
paid as following:   (i) 50% of the Separation Pay will be paid to Executive in
equal installments over 12 months on the Company's bi-weekly pay dates beginning
on the next scheduled payroll date following the later of the Separation Date
and the Effective  Date (as defined in Section 13)  and  (ii) 50% of the
Separation Pay will be paid in lump sum on the first anniversary of the
Separation Date; provided, in each case that Executive continues to comply with
the covenants set forth in this Agreement through each such date, including
Section 6 hereof.   In the event Executive breaches any of the covenants set
forth in this Agreement, including Section 6 hereof, continued payment of the
Separation Pay shall immediately cease as of the date of such breach and any
then unpaid portion of the Separation Pay will be immediately
forfeited.   Executive agrees that, notwithstanding the foregoing, the Release
in Section 7 below shall remain fully binding and enforceable on account of
Executive's prior receipt of Separation Pay installments in the event that
payment of the Separation Pay ceases as a result of Executive's breach of this
Agreement.

 
 
2.2.
If Executive signs, returns and complies with this Agreement and this Agreement
becomes effective in accordance with Section 13 hereof, and provided Executive
timely elects and remain eligible for health care continuation coverage under
COBRA, the Company will reimburse Executive for the cost of COBRA premiums for
Executive and his eligible dependents for up to 12 months following the
Separation Date, but not to exceed $20,000. If Executive desires continued
health coverage under COBRA after the 12-month period, Executive will be solely
responsible for the premiums for such coverage.


 
-2

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 3
 
 
2.3.
The Company and Executive acknowledge and agree that Options, Bonus RSUs and
Other RSUs shall vest and become exercisable in accordance with the terms of the
applicable Equity Award Agreements through the Separation Date. This Agreement
shall constitute a separation agreement for purposes of determining the Period
of Restriction, as defined in the Equity Award Agreements, to the extent
applicable. The Company and Executive acknowledge and agree that if Executive
signs, returns and complies with this Agreement and this Agreement becomes
effective in accordance with Section 13 hereof, the Period of Restriction
applicable to Executive's outstanding, unvested Bonus RSUs will lapse on the
first anniversary of the Separation Date; provided that the Executive continues
to comply with the covenants set forth in this Agreement, including Section 6
hereof, through such date. For the avoidance of doubt, all of Executive's
unvested Options and Other RSUs shall terminate and be forfeited immediately as
of the Separation Date. In addition, in the event Executive breaches any of the
covenants set forth in this Agreement, including Section 6 hereof, prior to the
first anniversary of the Separation Date, any unvested Bonus RSUs shall
terminate and be forfeited as of the date of such breach.

 
3.
Other Benefits.

 
 
3.1.
Nothing in this Agreement shall constitute a waiver of any benefits which are
already vested as of the Separation Date under any Company 401(k) or retirement
plan, and Executive shall remain fully entitled to all such benefits in
accordance with the terms of the applicable plan.



 
3.2.
Other than the amounts/benefits set forth above, Executive is not eligible for,
and will not receive, any other compensation or benefit following the Separation
Date.



 
3.3.
As a participant in the Company's Deferred Compensation Plan, Executive will be
eligible to receive payments according to the terms of that plan; provided,
however, that any unvested contributions allocated to Executive's account under
the Deferred Compensation Plan shall be forfeited as of the Separation Date.
Executive understands that he may be considered a "specified employee" pursuant
to Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
which generally provides that nonqualified deferred compensation payments upon
separation from service, other than due to death, to "specified employees" of
public companies cannot be made earlier than six months after the Separation
Date and that any payment made to Executive under any retirement or other
benefit may be delayed as provided in the Deferred Compensation Plan.


 
-3

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 4
 
 
3.4.
The Company acknowledges and agrees that Executive shall have no obligation in
connection with the termination of his employment to repay any of the relocation
benefits that Executive has previously received from the Company.



4.
Full Understanding and Voluntary Acceptance. Executive agrees that Executive
understands all the terms of this Agreement. Executive is executing this
Agreement voluntarily with full knowledge of its significance.

 
5.
Non-Disparagement. Executive agrees not to make any disparaging comments about
the Company, its policies, practices and procedures, or about any of the
Released Parties (as defined in Section 7.1 below), to any persons inside or
outside the Company, including but not limited to, current and former employees.

 
6.
Post-Separation Covenants.

 
 
6.1.
Acknowledgment. Executive acknowledges and agrees that in the performance of
Executive's duties of employment to the Company, Executive was brought into
frequent contact with existing and potential customers of the Company and its
affiliates throughout the world.   Executive also  agrees that trade secrets and
confidential information of the Company and its affiliates gained by Executive
during Executive's  association with the Company have been developed by the
Company and its affiliates through substantial expenditures of time, effort and
money and  constitute valuable and  unique property of  the  Company and its
affiliates, and the Company and/or its affiliates will suffer substantial damage
and irreparable harm which will be difficult to compute if, during the Term and
thereafter, Executive should disclose or improperly use such confidential
information and trade secrets in violation of the provisions of this Section 6.
Executive further understands and agrees that the foregoing makes it necessary
for the protection of the businesses of the Company and its affiliates that
Executive not compete with the Company or any of its affiliates as provided in
this Section 6.

 
 
6.2.
Non-Competition.  Until the first anniversary of the Separation Date, Executive
will not, directly or indirectly, engage in or render any service of a business,
commercial or professional nature to any other person, entity or organization,
whether for compensation or otherwise, that is in competition with the Company
or any of its affiliates anywhere in the world.  In accordance with this
restriction, but without limiting its terms, Executive will not:

 
 
a.
enter into or engage in any business which competes with the business of the
Company or any of its affiliates;

 
 
 
b.
solicit customers, business, patronage or orders for, or sell, any products or
services in competition with, or for any business that competes with, the
business of the Company or any of its affiliates;


 
-4

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 5
 
 
c.
divert, entice, or take away any customers, business, patronage or orders of the
Company or any of its affiliates or attempt to do so, or take another other
action that could reasonably be expected to adversely affect the relationship
between the Company and any of its customers (including, but not limited to,
customers of the Company with which Executive has a financial relationship);

 
 
d.
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Company or any of its affiliates; or

 
 
e.
provide advice to and/or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity that currently has or,
prior to the first anniversary of the Separation Date, acquires an ownership
interest in the Company.

 
The Company's sole remedy for a breach of this Section 6.2 shall be termination
of the Company's obligation to make further payments of any Separation Pay or to
provide other benefits pursuant to Section 2 of this Agreement or under the
Equity Award Agreements and, for the avoidance of doubt, the Company shall not
be entitled to  monetary  damages in the event of  any  such  breach.   For the
purposes of  Section 6.2,  but  without limitation thereof, Executive will  be
in violation thereof if Executive engages in any or all of the activities set
forth therein directly as an individual on Executive's own account, or
indirectly as a stockholder, partner, joint venturer, Executive, agent,
salesperson, consultant, officer and/or director of, or by virtue of the
ownership by Executive's spouse, child or parent of any equity interest in, any
firm, association, partnership, corporation or other entity engaging in any or
all of such activities; provided, however, Executive's  or Executive's spouse's,
child's  or parent's ownership of less than one percent (1%)  of the issued
equity interest in any publicly traded corporation shall not alone constitute a
violation of this Section 6.2.
 
 
6.3.
Non-Solicitation/Interference. Until the first anniversary of the Separation
Date, Executive agrees to not directly or indirectly, disrupt, damage, impair or
interfere with the Company's or any of its affiliates' business by raiding any
of the Company's or such affiliates' employees or soliciting any of them to
resign from their employment by the Company or any such affiliate, or by
disrupting the relationship between the Company or any of its affiliates and any
of their respectiveconsultants, agents, representatives or vendors. Executive
acknowledges that this covenant is necessary to enable the Company and its
affiliates to maintain a stable workforce and remain in business.

 
 
6.4.
Return of Property. Executive represents that on or before the Separation Date
he will return all property of the Company or any of its affiliates of any
nature and description whatsoever in his possession or under his direct or
indirect control, including, but not limited to, credit cards, keys, access
cards, computer software, computer and office equipment, files, documents, books
and records; provided, however, that Executive is not required to return the
Company-issued mobile phone currently in his possession, which the Company
hereby assigns and transfers to Executive. Executive acknowledges that from and
after his Separation Date he will be responsible for any charges incurred in
connection with the use of such mobile phone; provided, further, that to the
extent any Company property is stored electronically on Executive's mobile
phone, Executive agrees to submit his mobile phone to the Company to ensure that
all such information is permanently deleted.


 
-5

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 6
 
 
6.5.
Trade Secrets and Confidential Information. Executive acknowledges and agrees
that in the performance of Executive's duties to the Company he has learned,
obtained, acquired, and become aware of information about the Released Parties
(as defined below) and their businesses, including, without limitation, unique
selling and servicing methods and business techniques, business strategies,
financial information, training, service and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information, processes, inventions, patents,
copyrights, trademarks and other intellectual property and intangible rights,
legal matters, personal information regarding officers and other employees, and
other business information (collectively referred to as "Confidential
Information"). Executive specifically acknowledges that all such Confidential
Information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the mind or memory of Executive and whether compiled by
the Company or any of its affiliates or by Executive derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Company and its affiliates to maintain
the secrecy of such information, that such information is the sole property of
the Company or an affiliate of the Company and that any retention and use of
such information or rights by Executive shall constitute a misappropriation of
the Company's or its affiliates' trade secrets, rights or other property.
Executive agrees to refrain from disclosing any Confidential Information to any
person, either orally or in writing, for any reason. Executive acknowledges and
agrees that any unauthorized disclosure of Confidential Information would cause
irreparable harm to the Company and/or its affiliates (at such time or as of the
date of this Agreement) and such conduct shall be subject to immediate
injunctive relief. In addition to the forgoing, Executive acknowledges and
agrees that Executive will continue to comply with the terms of the
Confidentiality Agreement, which shall remain in full force and effect following
the Separation Date; provided, however, that in the event of any conflict
between the Confidentiality Agreement and this Agreement, this Agreement shall
control.


 
-6

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 7
 
 
6.6.
Cooperation.  Following the Separation Date, at the sole expense of the Company
(including reimbursement for reasonable out-of-pocket expenses, indemnification
from liability), Executive agrees to make himself available as reasonably
practical at mutually convenient times, dates and locations with respect to, and
to cooperate in conjunction with, any litigation or investigation arising from
events that occurred during Executive's employment with the Company and its
predecessors and affiliates (whether such litigation or investigation is then
pending or subsequently initiated) involving the Company or any of its
affiliates, including providing testimony and preparing to provide testimony if
so requested by the Company.  Executive acknowledges and agrees that in the
event that litigation is commenced resulting from Executive's alleged misconduct
or violation of law, regulation or Company policy during his employment with the
Company and its predecessors and affiliates, which litigation could reasonably
be expected to result in harm to the Company and/or its affiliates, continued
payment of the Separation Pay shall immediately cease as of the date any such
litigation is commenced and any then unpaid portion of the Separation Pay will
be immediately forfeited.

 
 
6.7.
Scope of Covenants.  The Company and Executive acknowledge that the time, scope,
geographic area and other provisions of this Section 6 have been specifically
negotiated by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in such Section to be reasonable and
necessary for the protection of the interests of the Company and its affiliates,
but if any such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.   The
restrictions and covenants contained in each provision of this Section 6 shall
be construed as separate and individual restrictions and covenants and shall
each be capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Agreement.

 
7.
Release of Claims.

 
 
7.1.
Executive agrees to forever waive and release the Company, and each of its
affiliated or related entities, holding companies, parents, subsidiaries,
divisions, officers, stockholders, directors, employees, agents, insurers,
predecessors, successors, and assigns, and all persons acting by, through, under
or in concert with any of them (collectively, "Released Parties"), from all
known and unknown claims, rights, actions, complaints, charges, liabilities,
damages, obligations, promises, agreements, causes of action, suits, demands,
costs, losses, debts, and expenses of any nature whatsoever which Executive ever
had, now have, or may claim to have, including, without limitation, any claim
arising out of (i) any aspect of Executive's employment or its termination; (ii)
any agreement, oral or written, express or implied, between Executive and any of
the Released Parties, including, without limitation, any employment agreement;
(iii) any common law or statutory torts; (iv) any federal, state or govermnental
constitution, statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Family and Medical Leave Act, and
the California Fair  Employment and Housing Act,  the  California Labor Code,
Insurance Code  and  Business and Professions Code, the Employee Retirement
Income Security Act, the Equal Pay Act, the Americans With Disabilities Act and
the Sarbanes-Oxley Act of 2002; and (v) any claim for salary, wages, bonuses,
commissions and/or any other compensation or benefit.


 
-7

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 8
 
 
7.2.
Further, Executive waives and relinquishes all rights and benefits Executive may
have under Section 1542 of the California Civil Code, or any similar statute or
provision of any other state, which reads as follows:

 
"A  General Release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the Release,
which if known by him or  her must have materially affected his  or  her
settlement with the debtor."
 
 
7.3.
The waiver and release in this Agreement (the "Release") does not apply to those
rights which as a matter of law cannot be waived.   Executive understand that
nothing in the Release shall preclude Executive from filing a claim for
unemployment insurance.   Executive further understand that nothing in this
Release shall preclude Executive from filing a charge or complaint with any
state or federal govermnent agency or to participate or cooperate in such a
matter; Executive agrees, however, to waive and release any right to seek or
receive monetary damages resulting from any such charge or complaint or any
action or proceeding brought by such govermnent agency.

 
8.
Non-Admission. Nothing contained in this Agreement shall be considered an
admission of any wrongdoing or liability whatsoever by either Executive or the
Company.

 
9.
Severability.  Should any clause, sentence or paragraph of this Agreement be
declared void or unenforceable, such portion shall be considered independent and
severable from the remainder, the validity of which shall remain unaffected.

 
10.
Governing Law.  This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed
under the laws of said State. To the fullest extent allowed by law, any dispute
regarding Executive's employment with the Company or its termination, any aspect
of this Agreement or any act which allegedly has or would violate any provision
of this Agreement, shall be settled by final and binding arbitration in
the  county of  Executive's  employment with the Company, in accordance
with  the  applicable  rules of  the  American Arbitration  Association, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.


 
-8

--------------------------------------------------------------------------------

 

PERSONAL AND CONFIDENTIAL


Page 9


11.
Tax Issues. Executive agrees to be solely liable for and to pay, indenmi:ty and
hold the Company harmless from and against, any and all taxes, costs, interest,
assessments, penalties and/or damages that Executive may owe arising out of any
of the payments or distributions made, or to be made, by the Company to
Executive under the terms of this Agreement and/or the Equity Award Agreements,
including, without limitation, any such taxes, costs, interest, assessments,
penalties and/or damages that may be imposed under Section 409A of the
Code.  For purposes of Section 409A of the Code, each payment hereunder shall be
considered a separate payment.

 
12.
Entire Agreement.  This Agreement constitutes the entire integrated agreement
between Executive and the Company pertaining to the subject matter hereof and
supersedes any and all prior agreements, understandings, negotiations and
discussions, whether oral or written, pertaining to the subject matter hereof.

 
13.
Signature and Revocation Periods.   So that Executive can review this Agreement
as Executive deem appropriate, the Company advises Executive as follows: (i)
this Agreement does not waive any rights or claims that may arise after it is
signed by Executive; (ii) Executive will have twenty-one (21) days to consider
this Agreement, although Executive may sign it sooner than that if Executive so
desire; (iii) the Company hereby advises Executive in writing to consult with an
attorney before signing this Agreement; and (iv) Executive also retain the right
to revoke this Agreement at any time during the seven (7)-day period following
Executive's signing of the Agreement.  This Agreement shall not become effective
or enforceable until such seven (7)-day period has expired ("Effective Date").

 
IN WITNESS WHEREOF, Executive has hereunto set his or her hand and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.



 
“Executive”
                 
/s/ Anthony S. Piszel
   
Anthony S. Piszel
           
CORELOGIC, Inc.
                 
/s/ Stergios Theologides
   
Name:
Stergios Theologides
   
Title:
SVP
Feb 22, 2011

 
 
-9

--------------------------------------------------------------------------------